Citation Nr: 9919830	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pseudo-folliculitis 
barbae.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to an increased, compensable, evaluation for 
post-operative residuals of a ventral hernia.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1982.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service medical records indicate two instances of 
treatment for pseudo-folliculitis barbae, and a 
recommendation for a permanent profile.  No chronic residuals 
were noted on separation examination.

3.  VA examination, conducted in January 1987 is negative for 
pseudo-folliculitis barbae, as are private medical records 
dated between August 1982 and November 1988.

4.  The veteran's current pseudo-folliculitis barbae is not 
shown to be related to his inservice instances of treatment.

5.  The veteran's service medical records and separation 
examination report are negative for a finding of a hiatal 
hernia, as are private medical records dated between August 
1982 and November 1988, and the report of a VA examination, 
conducted in January 1987.

6.  The veteran's hiatal hernia, and epigastric 
symptomatology, is not shown by the medical evidence to be 
related to his post-operative ventral hernia, or to his 
military service.

7.  On recent VA examination it was noted that there was no 
evidence of recurrence of the ventral hernia and the scar was 
not prominent or tender.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for pseudo-
folliculitis barbae is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim for service connection for hiatal 
hernia is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an increased, compensable, evaluation 
for post-operative residuals of ventral hernia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.114 Diagnostic Code 7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).


1.  Entitlement to service connection for pseudo-folliculitis 
barbae.

In this claim, the determinative issues presented by the 
claim are whether the veteran had pseudo-folliculitis barbae 
in service, whether he has it now, and whether there is a 
nexus provided by medical evidence between these two events.

A review of the veteran's service medical records shows 
instances of treatment and evaluation for this disorder.  He 
was seen in December 1979 for ingrown hair along the mandible 
and chin and was given instructions of no shaving for 30 days 
and to return for follow-up.  His service medical records 
contain a recommendation from the U.S.A.F. Clinic at 
Spangdahlem Air Force Base, that he be granted a permanent 
shaving profile.  This recommendation is dated in March 1980, 
however, there is no indication that it was granted.  He was 
seen again in April 1982.  He was noted to have a 4-5 inch 
growth in the beard area.  He requested a permanent shaving 
profile.  He was instructed on regulations and the proper 
method of shaving.  Separation examination, conducted in May 
1982 was negative for complaints regarding this disorder.  
The veteran's skin was evaluated as normal.

Private medical records, dated from August 1982 to November 
1988, show no complaints of, treatment for, or diagnosis of 
pseudo-folliculitis barbae.  The report of a VA examination, 
conducted in January 1987 is likewise negative.  The report 
of a VA examination, conducted in December 1997, shows a 
finding of a few follicular lesions which are elevated in the 
beard area.  The assessment was pseudo-folliculitis of the 
beard area of the face.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the evidence of record indicates that the veteran 
had several instances of treatment in service for this 
disorder.  The pseudo-folliculitis barbae apparently resolved 
prior to his separation as there are no complaints or 
findings regarding it noted on his separation examination 
report.  The evidentiary record is then silent regarding this 
disorder until the recent VA exam in December 1997.  No 
medical evidence or opinion has been presented which 
attributes the veteran's current pseudo-folliculitis barbae 
to his remote period of active military service.  As there is 
no nexus provided by competent medical evidence the claim is 
not well grounded and is accordingly denied.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the June 1998 statement of 
the case and in the above discussion.


2.  Entitlement to service connection for hiatal hernia.

The veteran has contended that he currently has a hiatal 
hernia.  He has also contended that his hiatal hernia is 
related to or caused by his service connected post-operative 
residuals of ventral hernia.  He has further claimed that his 
hiatal hernia was diagnosed during active military service at 
the time of his operation to repair a ventral hernia.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a hiatal 
hernia.  A careful review of records related to surgical 
repair of a ventral hernia in October 1981 is negative for 
any findings of a hiatal hernia.  

The report of a VA examination, conducted in January 1987, 
shows the veteran giving a history of a hiatal hernia repair 
in service in October 1980.  He stated that if he gets upset 
or breathes fast he notices a bulge in that area.  He 
described a shooting pain in the substernal area lasting for 
about 10-15 minutes with no radiation or associated symptoms 
of dizziness.  Examination was negative for a finding of 
hiatal hernia.  Digestive system was evaluated as normal.  
Upper GI series was normal.

Private medical records, dated between August 1982 and 
November 1988, show the veteran complaining of vague 
abdominal discomfort.  There was no diagnosis of hiatal 
hernia at that time.

The report of a VA examination, conducted in December 1997, 
shows the veteran presenting with complaints of epigastric 
and abdominal discomfort associated with eating and drinking.  
He gave a history of a finding of a hiatal hernia during an 
upper GI series in 1989.  Upper GI series and barium swallow 
revealed a small sliding hiatal hernia without evidence of 
reflux.

A review of the evidence of record indicates that the 
veteran, by history, was first diagnosed with a hiatal hernia 
in 1989, seven years after his separation from service.  His 
report of a history of hiatal hernia discovered in service, 
as given on examination in January 1987, is contradicted by 
his service medical records.

His service medical records are completely negative for a 
finding of hiatal hernia, as are private medical records 
dated from separation to November 1988.  The veteran's hiatal 
hernia is not shown by any competent medical evidence or 
opinion to be related to his remote military service, nor is 
it shown to be in any way related to his post-operative 
residuals of ventral hernia.  As there is no evidence of 
inservice occurrence and no relationship shown between the 
current disorder and the veteran's service, his claim is not 
well grounded and must be denied.

As noted above, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the June 1998 statement of 
the case and in the above discussion.


3.  Entitlement to an increased evaluation for post-operative 
residuals of ventral hernia.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the ventral hernia disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his post-operative residuals of 
ventral hernia disability has worsened and warrants an 
increased disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings 
in the SCHEDULE FOR RATING DISABILITIES represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for post-operative residuals of ventral 
hernia was granted via a rating decision of March 1987.  An 
evaluation of noncompensable was assigned.  The veteran has 
contended that he was told during service that following his 
ventral hernia operation he would need to wear a support belt 
and would not be able to lift more than 20 pounds.

A review of the veteran's service medical records indicates 
that he was given a two week temporary profile which 
restricted lifting to 20 pounds.  There is no indication that 
the veteran was advised to wear a support belt or not to lift 
more than 20 pounds indefinitely.  

A review of the pertinent evidence of record shows the 
veteran complaining of a variety of symptoms related to 
epigastric and abdominal discomfort in February 1989.  
Evaluation by surgical and urological departments followed.  
It was determined that the veteran's complaints were not 
related to his ventral hernia, and that there was no evidence 
of recurrence of the ventral hernia.

The report of a VA examination, conducted in December 1997, 
shows the veteran again complaining of a variety of symptoms 
related to epigastric and abdominal discomfort.  Examination 
of the abdomen showed there was a vertical scar in the 
midline of the upper abdomen.  There was no evidence of 
recurrence of hernia in the area of the scar or in other 
areas of the abdomen.  The scar was not prominent and not 
tender.  There were no palpable organs, no masses, and no 
abdominal tenderness noted.  The assessment was ventral 
hernia, status post surgical repair.

The veteran's post-operative residuals of ventral hernia is 
currently evaluated under 38 C.F.R. § 4.114 Diagnostic Code 
7339.  Diagnostic Code 7339 provides for a noncompensable 
evaluation for wounds, postoperative, healed, with no 
disability and a belt not indicated.  A 20 percent evaluation 
is assigned if there is a small hernia, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.

A review of the objective medical evidence of record shows 
that the veteran's epigastric complaints have not been 
attributed to his ventral hernia.  Recent examination, and in 
fact, all post operative medical records, indicate that the 
veteran has not experienced any recurrences of the ventral 
hernia.  Recent examination showed that the scar was also not 
tender or prominent.  The criteria for an increased 
evaluation have not been met.


ORDER

Entitlement to service connection for pseudo-folliculitis 
barbae is denied.
Entitlement to service connection for hiatal hernia is 
denied.
Entitlement to an increased, compensable, evaluation for 
post-operative residuals of ventral hernia is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

